Citation Nr: 1016825	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  07-31 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of 
postoperative cervical disc disease with spinal stenosis.

2.  Entitlement to service connection for arthritis of the 
right hand, to include as secondary to service-connected 
residuals of a fracture of the right forearm with arthritis 
of the wrist.

3.  Entitlement to an initial compensable disability rating 
for myelomalacia at C4-5.

4.  Entitlement to a disability rating in excess of 
20 percent for residuals of a fracture of the right forearm 
with arthritis of the wrist.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to 
July 1972.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, and February 2007 and August 2007 
rating decisions of the RO in Cleveland, Ohio.  The 
April 2005 rating decision granted service connection for 
arthritis of the right elbow, assigning a 10 percent 
evaluation; continued a 20 percent evaluation for residuals 
of a fracture of a right forearm with arthritis in the wrist; 
and denied service connection for residuals of postoperative 
cervical disc disease with spinal stenosis and myelomalacia.  
The February 2007 rating decision denied service connection 
for arthritis of the right hand.  The August 2007 rating 
decision granted service connection for myelomalacia at C4-5, 
assigning a noncompensable evaluation.  In March 2006, 
March 2007, and September 2007, the Veteran submitted notices 
of disagreement.  He subsequently perfected his appeals in 
September 2007 and April 2008.  His case is currently under 
the jurisdiction of the RO in Cleveland, Ohio.

In April 2009, the Veteran presented sworn testimony during a 
video conference hearing in Cleveland, Ohio, which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the Veteran's claims 
file.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed residuals of 
postoperative cervical disc disease with spinal stenosis are 
the result of a disease or injury in service.

2.  The preponderance of the evidence is against a finding 
that right hand arthritis is the result of a disease or 
injury in active duty service or is proximately due to, the 
result of or aggravated by the service-connected fracture of 
the right forearm with arthritis of the wrist.

3.  The Veteran's service-connected myelomalacia at C4-5 is 
manifested by impaired coordination, numbness, tingling, and 
generalized weakness in the right upper extremity.

4.  The Veteran's service-connected residuals of a fracture 
of the right forearm with arthritis of the wrist is 
manifested by full pronation to 80 degrees, supination 
limited to 30 degrees, palmar flexion limited to 70 degrees, 
dorsiflexion limited to 35 degrees, ulnar deviation limited 
to 15 degrees, and full radial deviation of 20 degrees.


CONCLUSIONS OF LAW

1.  Postoperative cervical disc disease with spinal stenosis 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).

2.  Arthritis of the right hand was not incurred in or 
aggravated by service and may not be presumed to be; and 
arthritis of the right hand is not proximately due to, the 
result of, or aggravated by a service-connected disability.  
See 38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2009).


3.  The criteria for an initial disability rating of 
10 percent for myelomalacia at C4-5 have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic 
Code 8010 (2009).

4.  The criteria for a disability rating in excess of 
20 percent for residuals of a fracture of the right forearm 
with arthritis of the wrist have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 
5213 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

I. Veterans Claims Assistance Act of 2000 (VCAA)

As to the claim of entitlement to service connection for 
residuals of postoperative cervical disc disease with spinal 
stenosis, that claim has been granted, as discussed below.  
As such, the Board finds that any error related to the VCAA 
on that claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); Mayfield 
v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Veteran's other claims decided herein, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Prior to initial 
adjudication of the Veteran's claims, letters dated in 
September 2004, February 2005, and August 2005 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio at 187.

Further, an August 2007 statement of the case (SOC) informed 
the Veteran of how VA determines the appropriate disability 
rating and effective date to be assigned when a claim is 
granted, consistent with the holding in Dingess/Hartman v. 
Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Board notes that the August 2007 SOC and Dingess notice 
did not refer to the issue of myelomalacia of C4-5, nor is 
there any subsequent communications providing such notice for 
the myelomalacia claim.  However, as service connection has 
been granted for that claim, notice about the appropriate 
disability rating and effective date to be assigned is not 
necessary.  The Court has held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records, VA 
treatment records, and all obtainable private treatment 
records are in the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

With regard to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when there is (1) evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, 
(3) an indication that the current disability may be related 
to the in-service event, and (4) insufficient evidence to 
decide the case.

The record indicates that the Veteran underwent a VA 
examination for his right hand arthritis in January 2007, and 
the results from that examination have been included in the 
claims file for review.  The examination involved a review of 
the claims file, a thorough examination of the Veteran, and 
an opinion that was supported by sufficient rationale.  
Therefore, the Board finds that the examination is adequate 
for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (affirming that a medical opinion is adequate 
if it provides sufficient detail so that the Board can 
perform a fully informed evaluation of the claim).  Given the 
foregoing, the Board finds that the VA has substantially 
complied with the duty to obtain the requisite medical 
information necessary to make a decision on the Veteran's 
claim for service connection for right hand arthritis.

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran with a VA examination for his 
myelomalacia in March 2005 and a VA opinion in April 2007.  
Both examiners reviewed the Veteran's claims file, and the 
March 2005 examiner provided a thorough physical 
examination.  Thus, the Board finds that the March 2005 
examination and the April 2007 opinion are adequate for 
determining the disability rating for the Veteran's service-
connected myelomalacia of C4-5.  See Barr, supra.

The Veteran also underwent VA examinations for his right 
forearm in March 2005 and October 2007.  Both examiners 
provided thorough examinations, based on the Veteran's 
history, which are consistent with the other medical 
evidence of record.  Thus, the Board finds that the 
March 2005 and October 2007 examinations are adequate for 
determining the disability rating for the Veteran's service-
connected residuals of a right forearm fracture with 
arthritis of the wrist.  See Barr, supra.

Additionally, there is no evidence indicating that there has 
been a material change in the severity of the Veteran's 
service-connected myelomalacia or residuals of a right 
forearm fracture with arthritis of the wrist since he was 
last examined.  See 38 C.F.R. § 3.327(a) (2009).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate 
examination was conducted.  See VAOPGCPREC 11-95.  Thus, the 
Board finds that new VA examinations for these service-
connected disabilities are not necessary at this time.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds.

II. Merits of the Claims

A. Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 2002).  However, that 
an injury or disease occurred in service is not enough; there 
must also be a chronic disability resulting from that injury 
or disease.  If there is no showing of the chronic disability 
during service, then a showing of continuous symptoms after 
service is required to support a finding of chronicity.  See 
38 C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for a disability, 
there must be (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may alternatively be established on a 
secondary basis for a disability which is proximately due to, 
or the result of, a service-connected disability.  See 38 
C.F.R. § 3.310(a) (2009).  Secondary service connection may 
also be established for a disorder which is aggravated by a 
service-connected disability; compensation may be provided 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  See 39 C.F.R. § 3.310(b) (2009); Allen v. 
Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); see also Allen, supra.

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and certain diseases, such as arthritis, 
become manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).

Initially, the Board notes that there is no indication that 
the Veteran was treated for or diagnosed with arthritis of 
the cervical spine or right hand within a year of service so 
as to support a grant of service connection on a presumptive 
basis for either claim.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  
As such, the Veteran is not afforded the presumption of 
service connection for arthritis of the cervical spine or 
right hand.  See 38 C.F.R. § 3.307 (2009).

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, a veteran is not precluded 
from establishing service connection for diseases not subject 
to presumptive service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  Thus, the Board will proceed with a decision on the 
issues of cervical disc disease and right hand arthritis 
based on the holding in Combee.

Cervical Disc Disease

The Veteran alleges that he currently suffers from a neck 
disability as a result of his active military service.  
Specifically, he claims that he has cervical disc disease 
that is the result of an in-service motor vehicle accident 
(MVA).  He, therefore, believes that service connection is 
warranted.

The medical evidence of record reflects that the Veteran has 
been diagnosed with cervical disc disease with spinal 
stenosis.  As such, the first element of Hickson is met.

Additionally, the Veteran's service treatment records 
indicate that was involved in a MVA, sustaining a concussion 
and scalp laceration.  As such, the second element of Hickson 
is met.

The remaining question is whether a medical nexus exists 
between the Veteran's current cervical disc disease and his 
in-service MVA.

As referenced above, the Veteran was afforded a VA 
examination in March 2005.  At that time, the examiner 
diagnosed the Veteran with residuals of postoperative 
cervical disc disease with spinal stenosis and myelomalacia.  
Because the claims file included limited information about 
the Veteran's injuries at the time of the in-service MVA, the 
examiner concluded that any relationship between the 
Veteran's current neck disability and his in-service MVA 
would be speculative.

The RO also obtained a VA opinion regarding the Veteran's 
neck disability in April 2007.  The April 2007 examiners 
diagnosed the Veteran with cervical myelopathy, secondary to 
multiple level degenerative disc disease (cervical 
spondylosis).  Although x-rays of the cervical spine were not 
performed at the time of the in-service MVA, the examiners 
opined that it was as likely as not that the Veteran 
experienced a cervical spine strain, concurrent with his head 
injury.  The examiners also commented that the level of 
localized degenerative disc disease was "impressive."  In 
light of these findings, the examiners concluded that the 
Veteran's myelomalacia at C4-5 was related to his in-service 
MVA.

Although the April 2007 examiners did not specifically link 
the Veteran's cervical disc disease to his in-service MVA, 
the Board finds that the opinion does provide a basis for 
such a relationship.  Specifically, the examiners indicated 
that the Veteran's myelomalacia is secondary to his 
multilevel degenerative disc disease.  Additionally, the 
examiners seemed to indicate that the Veteran's cervical disc 
disease is the result of a cervical spine strain that was 
likely suffered during the in-service MVA.  Further, there is 
no medical evidence of record to contradict the relationship 
between the Veteran's cervical disc disease and his in-
service MVA.  Thus, affording the Veteran the full benefit of 
the doubt, his claim for service connection for residuals of 
postoperative cervical disc disease with spinal stenosis is 
granted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2009); see also Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

Right Hand Arthritis

The Veteran claims that he has right hand arthritis as a 
result of his active military service.  Specifically, he 
contends that he injured his hand during his in-service MVA 
and that has resulted in arthritis.  Alternatively, he 
contends that the arthritis in his right hand is secondary to 
his service-connected residuals of a right forearm fracture.  
He, therefore, believes that service connection is warranted.

A review of the medical evidence of record shows that the 
Veteran has right hand arthritis.  In January 2007, a VA 
examiner diagnosed the Veteran with arthritis of the right 
hand.  Additionally, with regard to direct service 
connection, the evidence of record indicates that the Veteran 
was involved in an MVA while in service.  With regard to 
secondary service connection, the record shows that the 
Veteran is service connected for residuals of a right forearm 
fracture with arthritis of the wrist.

Thus, the record reflects that the Veteran has a current 
disability and both an in-service event for direct service 
connection purposes and a service-connected disability for 
secondary service connection purposes.  Therefore, the 
remaining question is whether a medical nexus exists between 
the Veteran's current arthritis of the right hand and his in-
service MVA or his service-connected residuals of a right 
forearm fracture with arthritis of the wrist.

The Veteran was afforded a VA examination for his right hand 
in January 2007.  The examiner noted the Veteran's complaints 
of right hand pain, as well as his assertions that it is 
related to his in-service MVA.  He diagnosed the Veteran with 
arthritis in his right hand and, based on his review of the 
medical evidence and the Veteran's assertions, concluded that 
the Veteran's right hand arthritis was not related to his 
military service.  Specifically, the examiner determined that 
the Veteran's current right hand arthritis is "not related 
to his original MVA" and is "not related to the symptoms 
from his service-connected MVA."  In light of the examiner's 
opinion, the medical nexus element necessary for the grant of 
either direct or secondary service connection is not met and 
service connection cannot be granted.

Additionally, as referenced above, the Board is aware that 
the Veteran may alternatively be granted service connection 
for a nonservice-connected disability which is aggravated by 
a service-connected disability.  See Allen, supra.  However, 
the Board finds that there is no medical evidence to indicate 
that the Veteran's nonservice-connected right hand arthritis 
was aggravated by his service-connected residuals of a right 
forearm fracture.  Although the January 2007 VA examiner did 
not specifically discuss aggravation, the Board finds that 
his absolute language ruled out aggravation as well as direct 
causation.  Notably, the examiner stated that the Veteran's 
right hand arthritis was a "separate issue" and "not 
related to the symptoms from his service-connected MVA."  
The examiner did not merely state that the Veteran's 
residuals of a right forearm fracture did not cause his right 
hand arthritis.  Rather, he stated that the right hand 
arthritis was separate and not related.  In using such 
unqualified language, the Board finds that the examiner 
intended to discount any claim of aggravation of the 
nonservice-connected right hand arthritis by the service-
connected residuals of a right forearm fracture, in addition 
to any claim of direct causation.  Thus, service connection 
cannot be granted on the basis of aggravation of a 
nonservice-connected disability by a service-connected 
disability.

In this case, the only evidence which purports to relate the 
right hand arthritis to his service-connected residuals of a 
right forearm fracture or his in-service MVA consists of the 
statements of the Veteran and his representative.  However, 
it is now well established that laypersons, such as the 
Veteran and his representative, without medical training are 
not competent to relate those symptoms to a specific 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also 38 C.F.R. § 3.159 (a)(1) (2009) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  While the Veteran can 
describe what he experiences, he is not able to provide 
competent evidence as to the etiology of his right hand 
arthritis.  His assertions are accorded less weight than the 
competent medical evidence, the January 2007 VA examiner's 
opinion, that is against his claim.  Competent evidence 
linking the Veteran's right hand arthritis to his military 
service or a service-connected disability is lacking in this 
case.

Accordingly, the Board finds that the claim of entitlement to 
service connection for arthritis of the right hand, to 
include as secondary to service-connected residuals of a 
fracture of the right forearm with arthritis of the wrist, 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); see also 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

B. Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2009).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2009).  Where 
the veteran timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Additionally, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern.  See Francisco v.  Brown, 7 Vet. App. 55 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
See 38 C.F.R. § 4.14 (2009).  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the disabilities is duplicative or overlapping with 
the symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  


Myelomalacia

The Veteran's service-connected myelomalacia has been 
evaluated as 0 percent disabling under Diagnostic Code 8010.  
He seeks a higher rating.

Diagnostic Code 8010 provides a minimum 10 percent evaluation 
for myelitis.  See 38 C.F.R. § 4.124a, Diagnostic Code 8010 
(2009).  Myelitis, as well as other neurological conditions 
and convulsive disorders, may be rated from 10 percent to 
100 percent in proportion to the impairment of motor, 
sensory, or mental function.  See 38 C.F.R. § 4.124a (2009).  
It is required for the minimum ratings for residuals under 
Diagnostic Codes 8000-8025 that there are ascertainable 
residuals.  Determinations as to the presence of residuals 
not capable of objective verification, i.e., headaches, 
dizziness, fatigability, must be approached on the basis of 
the diagnosis recorded; subjective residuals will be accepted 
when consistent with the disease and not more likely 
attributable to other disease or no disease.  It is of 
exceptional importance that when ratings in excess of the 
prescribed minimum ratings are assigned, the diagnostic codes 
utilized as bases of evaluation be cited, in addition to the 
codes identifying the diagnoses.  See 38 C.F.R. § 4.124a, 
Note (2009).

As discussed above, the Veteran underwent a VA examination in 
March 2005.  The March 2005 examiner noted the Veteran's 
complaints of stiffness, soreness, weakness, numbness, and 
parasthesias in the upper extremities.  The Veteran denied 
using a neck brace.  The Veteran reported that repetitive use 
caused an increase in pain, soreness, and tenderness, but 
that he did not experience any incapacitating episodes or 
other specific flare ups.  The Veteran indicated that the 
pain he experienced in his neck and into his arms and hands, 
with occasional numbness and tingling, was gradually getting 
better, as was his unsteadiness and risk of falling.  The 
examiner observed some tenderness, soreness, and pain on 
palpation of the Veteran's neck, as well as stiffness, muscle 
spasms, and limited range of motion of his cervical spine.  A 
neurological examination showed equal reflexes and sensation, 
with some generalized weakness in the right upper extremity 
as compared to the left side.  X-rays showed arthritic 
changes.  The examiner diagnosed the Veteran with residuals 
of postoperative cervical disc disease with spinal stenosis 
and myelomalacia.

The Veteran was also provided with a VA opinion in 
April 2007.  The April 2007 examiners noted a January 2004 
MRI report that showed severe effacement of the ventral cord, 
associated with myelomalacia, and linked his myelomalacia to 
his military service.

In addition to the VA examinations, the medical evidence of 
record includes private treatment records from the Cleveland 
Clinic.  Notably, the Veteran has submitted a July 2004 
letter from his treating physician at the Cleveland Clinic, 
Dr. W. E. B.  Dr. W. E. B.'s letter indicates that the 
Veteran's spinal cord disorder has resulted in a permanent 
impairment in the Veteran's ability to function in a 
coordinated fashion.  Specifically, he noted that the Veteran 
experiences gait difficulties, with a tendency to stumble, 
and decreased fine motor skills with his hands.

With resolution of reasonable doubt in the Veteran's favor, 
the Board finds that the Veteran's myelomalacia demonstrates 
ascertainable residuals to warrant the minimum evaluation of 
10 percent.  Specifically, he experiences impairments in 
coordination and gait, decreased fine motor skills, and 
generalized weakness in the right upper extremity.  This 
level of symptomatology indicates ascertainable residuals and 
warrants a compensable rating.  Accordingly, the Board finds 
that the Veteran's symptoms most closely approximate a 
10 percent rating for myelomalacia at C4-5 during the entire 
appeal period.

However, although the Veteran's symptomatology warrants a 
compensable initial rating, there is no indication that the 
severity of his symptoms is so significant to warrant a 
rating in excess of 10 percent.  Notably, in his March 2005 
VA examination, the Veteran reported that his symptoms of 
unsteadiness, numbness, tingling, and other neurological 
symptoms were gradually getting better.  The Veteran did not 
report any significant falls or inability to perform his 
normal activities because of his myelomalacia symptoms.  
Thus, an evaluation in excess of 10 percent for myelomalacia 
of C4-5 is not appropriate.

The Board has reviewed the remaining diagnostic codes 
relating to spinal cord and neurological disabilities and 
finds that they are not applicable.  As such, an increased 
rating cannot be assigned under Diagnostic Codes 8000-8009 or 
8011-8025.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8000-
8009, 8011-8025 (2009).

The Board notes that in an April 2008 SOC, the Veteran was 
provided the rating criteria for lumbosacral or cervical 
strain.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2009).  
However, as the Veteran has separately been granted service 
connection for postoperative cervical disc disease with 
spinal stenosis, and as myelomalacia is a condition of the 
spinal cord, not the spine, the Board finds Diagnostic Code 
8010 to be more appropriate.

Additionally, there is no indication in the medical evidence 
of record that the Veteran's symptomatology warranted other 
than a 10 percent disability rating throughout the appeal 
period.  As such, assignment of staged ratings is not 
warranted.  See Fenderson, supra.

For all the foregoing reasons, the Board finds that an 
initial rating of 10 percent, but no higher, for myelomalacia 
is appropriate for the entire period of the appeal.  In 
reaching this conclusion, the Board has applied the benefit-
of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2009); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

Right Forearm Fracture

The Veteran's service-connected residuals of a fracture of 
the right forearm with arthritis of the wrist have been 
evaluated as 20 percent disabling under Diagnostic Code 5213.  
He seeks a higher rating.

Diagnostic Code 5213 provides the criteria for rating 
impairment of supination and pronation.  Under Diagnostic 
Code 5213, a 20 percent evaluation is assigned for limitation 
of pronation of the major or minor hand, with motion lost 
beyond the last quarter of arc, the hand does not approach 
full pronation; or for limitation of pronation of the minor 
hand, with motion lost beyond middle of arc; or loss of 
supination and pronation (bone fusion) of the major or minor 
hand, with the hand fixed near the middle of the arc or 
moderate pronation; or loss of supination and pronation (bone 
fusion) of the minor hand, with the hand fixed in full 
pronation.  A 30 percent evaluation is assigned for 
limitation of pronation of the major hand, with motion lost 
beyond middle of arc; or loss of supination and pronation 
(bone fusion) of the major hand, with hand fixed in full 
pronation; or loss of supination and pronation (bone fusion) 
of the minor hand, with the hand fixed in supination or 
hyperpronation.  A 40 percent evaluation is assigned for loss 
of supination and pronation (bone fusion) of the major hand, 
with the hand fixed in supination or hyperpronation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5213 (2009).

Normal range of motion of the forearm is defined as 0 to 
80 degrees of pronation and 0 to 85 degrees of supination.  
Normal range of motion of the wrist is defined as 0 to 
70 degrees of dorsiflexion (extension), 0 to 80 degrees of 
palmar flexion, 0 to 45 degrees of ulnar deviation, and 0 to 
20 degrees of radial deviation.  See 38 C.F.R. § 4.71, Plate 
I (2009).

Additionally, the evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Further, under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2009).

As noted above, the Veteran underwent a VA examination for 
his forearm most recently in October 2007.  The examiner 
noted the Veteran's complaints of chronic stiffness, 
weakness, and diffuse tenderness in his wrist.  The examiner 
also observed a prominent ulnar styloid with healed surgical 
excisions, but no evidence of malunion, nonunion, of loose 
motion of a false joint.  He recorded range of motion 
measurements of palmar flexion from 0 to 70 degrees, 
dorsiflexion from 0 to 35 degrees, radial deviation from 0 to 
20 degrees, and ulnar deviation from 0 to 15 degrees, all 
with pain at the extreme range of motion.  The Veteran denied 
any swelling, heat, redness, or instability.  He does not use 
a cane and takes nightly Advil for pain relief.  The Veteran 
reported being employed as a security guard since 2004 and 
was able to perform his daily activities; however, he avoided 
any heavy lifting with his right arm or hand.  The examiner 
reviewed the Veteran's 2005 x-rays, showing mild degenerative 
arthritic changes of the right elbow and wrist joints.  He 
diagnosed the Veteran with right elbow and right wrist 
postoperative residuals of a fracture with decreased range of 
motion and manifestations of chronic pain.

The Veteran was previously examined in March 2005.  At that 
time, the Veteran reported tenderness, soreness, pain, and 
pain with motion.  The examiner recorded range of motion 
measurements of 80 degrees of pronation and 30 degrees of 
supination.  He indicated that repetitive use caused 
increases in aches, pain, soreness, tenderness, and 
fatigability, but that no changes were observed during the 
examination.  The examiner also noted a little bit of 
diminished grip and grasp and pull.  X-rays showed arthritis 
in the elbow and wrist.  He diagnosed the Veteran with 
residuals of a postoperative fractured right forearm with 
impaired supination and pronation of the forearm and 
arthritis in the right elbow and wrist.

The evidence of record does not indicate that the Veteran's 
residuals of a fracture of the right forearm with arthritis 
of the wrist warrant a disability rating in excess of 
20 percent.  He does not have limitation of pronation with 
motion lost beyond the middle of the arc, nor does he 
experience loss of supination and pronation (bone fusion) 
with his hand fixed in full pronation, supination, or 
hyperpronation.  As such, his right forearm disability does 
not warrant an increased rating under Diagnostic Code 5213.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5213 (2009).

There is also no indication that the Veteran experiences any 
functional loss due to pain, weakness, fatigability, 
incoordination or pain on movement of a joint to warrant a 
higher rating.  See 38 C.F.R. §§ 4.40, 4.45 (2009); see also 
DeLuca, supra.  Significantly, while the March 2005 VA 
examiner noted the Veteran's complaints of pain at the end of 
the range of motion, he reported that there was no observable 
change in the Veteran's range of motion measurements after 
repetitive use during the examination.  As there is no 
objective evidence of functional loss due to pain, weakness, 
fatigability, incoordination or pain on movement, an 
increased rating under DeLuca is not warranted.

Additionally, there is no indication that the Veteran's right 
forearm disability warrants an increased rating under any 
other diagnostic code relating to the forearm or wrist.  The 
claims folder contains no medical evidence indicating that 
the Veteran's residuals of a fracture of the right forearm 
with arthritis of the wrist is manifested by nonunion or 
malunion of the ulna or radius, flail false joint, ankylosis, 
dorsiflexion less than 15 degrees, palmar flexion limited in 
line with the forearm, or symptoms other than those discussed 
above.  As such, an increased rating cannot be assigned under 
Diagnostic Codes 5210-5212 or 5214-5215.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5210-5212, 5214-5215 (2009).

Further, the Board notes that there is no indication in the 
medical evidence of record that the Veteran's right forearm 
symptomatology warranted other than the currently assigned 
20 percent disability rating throughout the appeal period.  
As such, assignment of staged ratings is not warranted.  See 
Hart, supra.

In reaching the above-stated conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim of entitlement to an increased 
rating for his residuals of a fracture of the right forearm 
with arthritis of the wrist, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009); see also Ortiz, supra.


Extraschedular Consideration

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
set forth a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, as a 
threshold issue, the Board must determine whether the 
veteran's disability picture is contemplated by the rating 
schedule.  If so, the rating schedule is adequate and an 
extraschedular referral is not necessary.  If, however, the 
veteran's disability level and symptomatology are not 
contemplated by the rating schedule, the Board must turn to 
the second step of the inquiry, that is whether the veteran's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  These include marked interference with employment 
and frequent periods of hospitalization.  Third, if the first 
and second steps are met, then the case must be referred to 
the VA Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's 
disability picture is so exceptional as to not be 
contemplated by the rating schedule.  There is no unusual 
clinical picture presented, nor is there any other factor 
which takes the disabilities outside the usual rating 
criteria.  The Veteran's complaints of pain and limitation of 
motion of his right forearm, as well as pain and neurological 
symptoms from myelomalacia, are adequately contemplated by 
the rating schedule.  As the Veteran's disability picture is 
contemplated by the rating schedule, the threshold issue 
under Thun is not met and any further consideration of 
governing norms or referral to the appropriate VA officials 
for extraschedular consideration is not necessary.  

In short, the evidence does not support the proposition that 
the Veteran's service-connected disabilities present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and to warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2009).  Thus, referral 
of these issues to the appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted.


ORDER

Entitlement to service connection for residuals of 
postoperative cervical disc disease with spinal stenosis is 
granted.

Entitlement to service connection for arthritis of the right 
hand, to include as secondary to service-connected residuals 
of a fracture of the right forearm with arthritis of the 
wrist, is denied.

Entitlement to a disability rating of 10 percent for 
myelomalacia of C4-5 is granted during the entire appeal 
period, subject to the laws and regulations governing the 
award of monetary benefits.

Entitlement to a disability rating in excess of 20 percent 
for residuals of a fracture of the right forearm with 
arthritis of the wrist is denied.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


